I bring the General Assembly the warm greetings of “Yokwe” from the people and nation of the Republic of the Marshall Islands.
The United Nations 2030 Agenda for Sustainable Development (resolution 70/1) and its Sustainable Development Goals (SDGs) offer small island States a powerful tool with which to shape and adjust our own domestic strategies. The international community has spoken, and a changing world is mapping a visionary landscape that reaches into the distant years that have too rarely been part of our own national discussions — beyond 2020, beyond 2023, towards 2030 and even farther, to the middle of the century.
In adopting the SDGs, the Marshall Islands cannot afford a set-it-and-forget-it mentality, which has too often marked past international efforts. We now have a powerful opportunity in which to merge recent national planning improvements and construct an architecture for measuring progress and pinpointing gaps. Such gaps are not only our own, but also those of our partners. Too often, we have — all of us — operated with goodwill, but without accountability for our collective performance. Our post-2023 national trust fund deserves a strong support system and also represents an opportunity, if we use it, to work towards specific goals and benchmarks. If we can jointly harness our national and global priorities, if we can commit our own efforts and national resources, however small they may be right now, and if our close partners can work with us to restructure assistance-delivery to target the SDGs, then my nation too can climb the development ladder.
I welcome the establishment of a comprehensive assistance programme with the International Atomic Energy Agency that will not only enhance our national
20/33 15-29568

30/09/2015 A/70/PV.20
capacity to monitor and evaluate serious issues of nuclear contamination but that will also address health strategies and other key SDG benchmarks.
The Marshall Islands faces some of the more complex development, security and planning challenges in the world, but we lack the full tools available to tackle them. A nation struggling to attain basic social development goals will not be equipped to resolve any other challenge.
Progress in education is key. Firm efforts are under way to correct our course and to provide better opportunities for our youngest and future generations. We have found new pathways for building on our traditional knowledge and culture to enable our education system to draw on our own Pacific story and strength. But our efforts and good intentions alone cannot ensure that every willing student has an opportunity to succeed. We need international support.
The Republic of the Marshall Islands has one of the world’s highest rates of diabetes, which has led my Government to declare a state of emergency. Non-communicable diseases remain a primary threat to our national well-being. Without transformative partnerships, and without extending more closely to our shores the renewed United Nations 2008-2013 Action Plan for the Global Strategy for the Prevention and Control of Noncommunicable Diseases, we risk a tragic downward spiral.
The term developing nation implies forward movement, yet for far too long the Marshall Islands has been only treading water. We have promising opportunities and aspirations for improving our investment platforms, but our untapped yet substantial resource base is often coloured by larger international influence.
Our fisheries represent not only a vital sector for our own development, but also a wider contribution to international food security, because the Pacific is steward of half the world’s commercial tuna. Our foreign fishing nation partners, who not by accident are also the drivers of global influence, have held the purse to our own future for far too long. Key stocks in the Pacific are being plundered at unsustainable rates that jeopardize our future.
Already, higher returns from foreign licenses have benefited our own national fiscal future, yet that is only a fraction of the true potential. It is unacceptable that,
on the one hand, we are expected to achieve the SDGs and to demonstrate dramatic development progress while, on the other hand, we are blocked from further gains from our own resources by the self-interests of distant fishing nations.
The Marshall Islands and the States parties to the Nauru Agreement Concerning Cooperation in the Management of Fisheries of Common Interest remain firmly committed to the benefits of the Vessel Day Scheme and targeted high seas closures as a condition for fishing our waters. The tables have turned and, if others wish to fish our waters, they must now do so on our own sovereign terms.
As a low-lying island nation with no higher ground, climate change poses a severe threat to our security. Some have said that there is no more hope and no more time. I forcefully disagree. The future of my nation — the future of our very land — may rest more in the hands of my fellow world leaders than in my own. There is still hope — hope that my nation will be able to tackle the most difficult planning challenges and to build resilience wherever we can, and hope that the world will not turn a blind eye. I can assure the United Nations that the Marshall Islands refuses the very notion that we would willingly relocate wholesale to another country, or resign ourselves to saying that if the water comes, it comes.
As we move to the Conference of the Parties to the United Nations Framework Convention on Climate Change (UNFCCC) later this year, in Paris, I am proud that climate change is now recognized by all world leaders as a reality that deserves, and is receiving, a firm and collective response. Everyone must act. Many, including my own nation, have already committed to emissions cuts well into the future of 2025, 2030 and beyond. But the world’s initial efforts are falling significantly short. Instead of indifference or fumbled excuses, we must achieve true leadership that provides a direct response to closing the global emissions gap.
As the broader United Nations debates Security Council reform to adjust it the modern world, the nations that portray themselves as deserving leaders have an excellent opportunity to demonstrate their leadership by not ducking the bill or pointing fingers, but by embracing the challenge of the global emissions gap. They should begin to speak about opportunities for new forms of energy, instead of dancing around perceived threats to growth. For the island nations, a
15-29568 21/33

A/70/PV.20 30/09/2015
world without a true commitment to decarbonization and meaningful strategies for its attainment is ultimately no world at all.
As dramatically different as our landscape is today, the tensions of an earlier age continue to resonate, from the time when the Pacific islands region served as the horrific theatre for a global power struggle. Decades later, we again face the complex push-and-pull of larger international politics. Our regional baseline is often one of severe fragility. We have sharp exposure to external shocks, and some of our emerging and future security challenges not only extend beyond our capacity but push the envelope of international precedent.
The treatment of our security as small-island and large ocean nations cannot be considered apart from that of much larger interaction across the Pacific. Some may view political alliances, borders and, in some cases, significant marine mineral resources as mere possessions ready to be plucked by the highest bidder or the strongest military force, just as one might pick ripe fruit from a tree. That contradicts the spirit of the Charter of the United Nations.
I offer my firm support for the initiative proposed by New Zealand during its Security Council presidency, when it convened a Council meeting on small island developing States and threats to international peace and security (see S/PV.7499). That meeting revealed issues that slip under the global radar but that cannot be ignored. I urge the Council’s establishment of a regular agenda item on security issues in small island developing States.
I am proud to announce the formal establishment, earlier this week, of diplomatic relations between the Republic of the Marshall Islands and Cuba.
Everyone should participate on the international stage. The Republic of the Marshall Islands supports Taiwan’s meaningful participation in the specialized agencies of the United Nations, including the World Health Organization, the International Civil Aviation Organization and the UNFCCC. It is imperative that the global community fully recognize and evaluate Taiwan’s important commitment to reduce its emissions. Furthermore, I call for Taiwan’s involvement in the implementation of the post-2015 development agenda, and urge recognition of the important assistance it has provided to my country in the areas of health, education and energy. The Marshall Islands welcomes Taiwan’s efforts as a regional peacemaker, including in cross-
strait issues, and urges that States Members of the United Nations recognize and encourage such progress.
Like many other countries, the Republic of the Marshall Islands believes that awareness of the catastrophic impacts and humanitarian consequences of nuclear weapons must underpin all efforts towards nuclear disarmament. As a former United Nations Trust Territory of the Pacific Islands, the Republic of the Marshall Islands has a unique legacy shared only by a few other nations. Even while the United Nations was supposed to be furthering our development, 67 nuclear tests were conducted in our nation between 1946 and 1958 by our former administering Power, the United States of America, under our United Nations trusteeship status, including through authorization under two United Nations resolutions. That was the only time the United Nations ever explicitly authorized the use of nuclear weapons, and the results were, and remain, beyond tragic.
If our own past and its contemporary impact continue to bear that heavy burden, the whole world should know our story. I would therefore strongly urge Secretary-General Ban Ki-moon to include the powerful and specific example of the Marshall Islands and the related role of the United Nations in his statements aimed at encouraging progress on nuclear disarmament and test bans.
It is essential for the survival of humankind that nuclear weapons never be used again under any circumstances. The universal way to accomplish that is through the total elimination of such weapons. I am deeply disappointed that political distractions resulted in the lack of an outcome from the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons earlier this year. It should be our goal as the United Nations not only to stop the spread of nuclear weapons but also to pursue peace and security in a world without them.
This year, I look forward to a truly united United Nations with the courage not only to address the immediate emergencies at hand but also to move us forward into our dynamic century.
